DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2022 has been entered.
Disposition of Claims
Claims 1-20 are pending.
Claims 1-4 are rejected.
Claims 5-20 are withdrawn.
Response to Arguments
Applicant’s arguments, see Pages 7-17, filed September 9, 2022, with respect to the rejections under 35 U.S.C. § 103 of Claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Adair (U.S. 5,792,045) in view of Abiko et al. (hereinafter "Abiko") (WO 2014/112555 A1).
Regarding Claim 1, Adair discloses an optical film (Fig. 3, 32; Col. 6, Lines 33-35) provided on an endoscope camera drape (Figs. 2 & 6, a sterility system comprising 10 and 12; Col. 5, Lines 58-67) including a drape section (Figs. 2 & 3, 12; Col. 5, Lines 58-61) that covers a circumferential face of an endoscope camera (12 covers a circumferential face of VC; see Fig. 6), and a connecting member (Figs. 2 & 6, 10; Col. 5, Lines 58-61) which is provided on a front end of the drape section (Fig. 3, 10 is attached to 26 of 12; Col. 6, Lines 10-19) and connects an endoscope and the endoscope camera (Fig. 6, 10 connects E and VC; Col. 6, Lines 27-32), the optical film being provided on the connecting member (see Fig. 3).
Adair fails to explicitly disclose a reflection suppression section configured to suppress a reflection of incident light incident on the endoscope camera from the endoscope, wherein the reflection suppression section is formed on both faces of the optical film.
However, Abiko, as best understood, teaches an optical film (Figs. 1 & 3-4, 1; [0020], & [0063] & [0064]) provided on a surgical drape (Figs. 3 & 4, 70 wherein 70 protects a wearer from surgical fluids and thus functions as a surgical drape; [0060] – [0062]), the optical film further comprising:
a reflection suppression section (Fig. 1, 12; [0021]) configured to suppress a reflection of incident light incident on the surgical drape ([0016] & [0024]) wherein the reflection suppression section is formed on both faces of the optical film (Fig. 1, 12 are disposed on both a front surface and a back surface; [0020]).
The advantage of the dual sided reflection suppression sections is to provide anti-reflection and anti-fogging properties to an optical element under very strong illumination light (Abiko; [0007]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the optical window as disclosed by Adair, to include the dual sided reflection suppression sections taught by Abiko, to provide anti-reflection and anti-fogging properties to an optical element under very strong illumination light (Abiko; [0007]).
Regarding Claim 2, Adair, as previously modified by Abiko, discloses the optical film according to Claim 1. Abiko further teaches wherein the reflection suppression section is a concave-convex structure ([0022]) formed on a surface of the optical film ([0021]), and an average cycle of concavities and convexities included in the concave-convex structure is less than or equal to a visible light wavelength ([0021]).
Regarding Claim 3, Adair, as previously modified by Abiko, discloses the optical film according to Claim 2. Abiko further teaches wherein a spectral reflectance of visible light from the optical film is from 0.1% to 1.8% (Fig. 1, the transmittance of light at 550 nm is 98.5%, therefore the spectral reflectance is 1.5%; [0021]).
Regarding Claim 4, Adair, as previously modified by Abiko, discloses the optical film according to Claim 1. Abiko further teaches wherein the reflection suppression section suppresses fogging of the optical film ([0095]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795